Case 1:18-cv-05019-DLI-RML Document 11 Filed 10/30/18 Page 1 of 7 PageID #: 40
                                                                                           b/fe
                                                                  F~LED
                                                              IN CLERK'S OFFICE
 UNITED STATES DISTRICT COURT                             US DISTRICT COURT E.O.t I.Y.
 EASTERN DISTRICT. OF NEW YORK

 SECURITIES AND EXCHANGE
                                      ----- x             *    OCT 3 0 2018         -►~
 COMMISSION,                                              BROOKLYN OFFICE

                             Plaintiff,                              CONSENT JUDGMENT
                                                                       18-CV-5019 (DLI)
                     -against-

BRIAN WEBER AND
BEBIDA BEVERAGE CO.,

                              Defendants.
------------------------------------ - - - - X
DORAL. IRIZARRY, Chief United States District Judge:


                FINAL JUDGMENT AS TO DEFENDANT BRIAN WEBER

       The Securities and Exchange Commission having filed a Complaint, ECF No. 1, and

Defendant Brian Weber having entered a general appearance; consented to the Court's jurisdiction

and the subject matter of this action; consented to entry of this Final Judgment without admitting

or denying the allegations of the Complaint (except as to jurisdiction and except as otherwise

provided herein in paragraph VII); waived findings of fact and conclusions of law and waived any

right to appeal from this Final Judgment:

                                                I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section I0(b) of the

Securities Exchange Act of 1934 (the "Exchange Act") [15 U.S.C. § 78j(b)] and Rule lOb-5

promulgated thereunder [17 C.F.R. § 240.lOb-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:
Case 1:18-cv-05019-DLI-RML Document 11 Filed 10/30/18 Page 2 of 7 PageID #: 41



        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

        (c)     to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal

Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive

actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

with Defendant or with anyone described in (a).

                                                II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section l 7{a) of the Securities Act of 1933

(the "Securities Act") (15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to obtain money or property by means of any untrue statement of a material fact or

                any omission of a material fact necessary in order to make the statements made, in

                light of the circumstances under which they were made, not misleading; or

        (c)     to engage in any transaction, practice, or course of business which operates or

                would operate as a fraud or deceit upon the purchaser.



                                                  2
Case 1:18-cv-05019-DLI-RML Document 11 Filed 10/30/18 Page 3 of 7 PageID #: 42



        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal

 Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive

actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

with Defendant or with anyone described in (a).

                                                 III.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 5 of the Securities Act [15 U.S.C.

§ 77e] by, directly or indirectly, in the absence of any applicable exemption:

       (a)     Unless a registration statement is in effect as to a security, making use of any means

               or instruments of transportation or communication in interstate commerce or of the

               mails to sell such security through the use or medium of any prospectus or

               otherwise;

       (b)     Unless a registration statement is in effect as to a security, carrying or causing to

               be carried through the mails or in interstate commerce, by any means or instruments

               of transportation, any such security for the purpose of sale or for delivery after sale;

              or

       (c)     Making use of any means or instruments of transportation or communication in

               interstate commerce or of the m_ails to offer to sell or offer to buy through the use

              or medium of any prospectus or otherwise any security, unless a registration

              statement has been filed with the Commission as to such security, or while the

              registration statement is the subject of a refusal order or stop order or (prior to the




                                                  3
Case 1:18-cv-05019-DLI-RML Document 11 Filed 10/30/18 Page 4 of 7 PageID #: 43



                effective date of the registration statement) any public proceeding or examination

                under Section 8 of the Securities Act [15 U.S.C. § 77h].

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal

Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive

actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

with Defendant or with anyone described in (a).

                                                 IV.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant to Section

2l(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)] and Section 20(e) of the Securities Act [15

U.S.C. § 77t{e)], Defendant is prohibited from acting as an officer or director of any issuer that

has a class of securities registered pursuant to Section 12 of the Exchange Act [15 U.S.C. § 781]

or that is required to file reports pursuant to Section 15(d) of the Exchange Act [15 U.S.C.

§ 78o(d)].

                                                  V.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently barred from participating in an offering of penny stock, including engaging in

activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing or attempting

to induce the purchase or sale of any penny stock. A penny stock is any equity security that has a

price of less than five dollars, except as provided in Rule 3a51-1 under the Exchange Act [17

C.F.R. 240.3a51-1].




                                                  4
Case 1:18-cv-05019-DLI-RML Document 11 Filed 10/30/18 Page 5 of 7 PageID #: 44



                                               VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is liable for

disgorgement of $208,000, representing profits gained as a result of the conduct alleged in the

Complaint, together with prejudgment interest thereon in the amount of $23,436.56, for a total of

$231,436.56. Defendant's liability for disgorgement and prejudgment interest will be joint and

several with Defendant Bebida Beverage Co. ("Bebida") should Bebida also be ordered to pay

disgorgement and prejudgment interest thereon. Defendant is also liable for a civil penalty in the

amount of $160,000 pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and

Section 21 (d)(3) of the Exchange Act.      Defendant shall satisfy this obligation by paying

$391,436.56 to the Securities and Exchange Commission within 14 days after entry of this Final

Judgment.

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request.     Payment may also be made directly

from     a    bank     account     via     Pay.gov     through     the     SEC      website     at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier's check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

                              Enterprise Services Center
                              Accounts Receivable Branch
                              6500 South MacArthur Boulevard
                              Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Brian Weber's name as a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.




                                                5
Case 1:18-cv-05019-DLI-RML Document 11 Filed 10/30/18 Page 6 of 7 PageID #: 45



        Defendant shall simultaneously transmit photocopies of evidence of payment and case

 identifying information to the Commission's counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part of

the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant to

this Final Judgment to the United States Treasury. Defendant shall pay post judgment interest on

any delinquent amounts pursuant to 28 U.S.C. § 1961.

        The Commission may enforce the Court's judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 14 days following entry of this Final Judgment.

                                                VII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

allegations in the Complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section 523(a)(l 9)

of the Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                                VIII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.




                                                  6
    Case 1:18-cv-05019-DLI-RML Document 11 Filed 10/30/18 Page 7 of 7 PageID #: 46


•
                                                  IX.

           There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

    Procedure, the Clerk of this Court is directed to enter this Final Judgment~ fo   ~ ~ (~ .
           SO ORDERED.

    Dated: Brooklyn, New York
           Octobero<'S, 2018
                                                  an~          ~4,nuc:r_ SE.e..v.
                                                               ·
                                                                                         We.bu I eJ-o.-1
                                                                                               li'W-Salf(~
                                                                                                           ..>i
                                                           s/Dora L. Irizarry, Chief USDJ
                                                             •.___;,DORAL. IRJZAiiR.Y /
                                                                       Chief Juoge




                                                   7
